Exhibit 1
                      RUBIK’S BRAND, LTD.
                               v.
             THE PARTNERSHIPS AND UNINCORPORATED
            ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                        TRADEMARK REGISTRATIONS
                      RUBIK’S BRAND, LTD.
                               v.
             THE PARTNERSHIPS AND UNINCORPORATED
            ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                        TRADEMARK REGISTRATIONS
                      RUBIK’S BRAND, LTD.
                               v.
             THE PARTNERSHIPS AND UNINCORPORATED
            ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                        TRADEMARK REGISTRATIONS
